DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the after final amendment received 4/7/2022.
Applicant’s amendments are sufficient to overcome the drawings objection set forth in the previous office action. 
The Examiner notes that two voicemails were left for Applicant to do an Examiner’s Amendment for the remaining formalities but no response was received.

Terminal Disclaimer
The terminal disclaimer filed on 10/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,439,728, 7,445,868 & 10,751,461 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 4 is objected to because of the following informalities:  amend “RF” to -radiofrequency (RF)- in ll. 1.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  amend “a vessel” to -the vessel- in ll. 7.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  amend “the insert” to -the heater insert- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11, 17 & 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “two adjacent vessels”; however, claim 8, upon which claim 10 depends, recites “a vessel”. It is unclear if the “two adjacent vessels” are in addition to the “vessel” previously recited, thus resulting in three vessels, or if the “two adjacent vessels” include the “vessel” previously recited, thus resulting in two vessels.  For purposes of examination, the claim will be interpreted as the latter. 
Claim 11 recites the limitation "the device" in ll. 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “two adjacent vessels”; however, claim 8, upon which claim 11 depends, recites “a vessel”. It is unclear if the “two adjacent vessels” are in addition to the “vessel” previously recited, thus resulting in three vessels, or if the “two adjacent vessels” include the “vessel” previously recited, thus resulting in two vessels.  For purposes of examination, the claim will be interpreted as the latter. 
Claim 17 recites the limitation “two adjacent vessels”; however, claim 8, upon which claim 17 depends, recites “a vessel”. It is unclear if the “two adjacent vessels” are in addition to the “vessel” previously recited, thus resulting in three vessels, or if the “two adjacent vessels” include the “vessel” previously recited, thus resulting in two vessels.  For purposes of examination, the claim will be interpreted as the latter. 
Claim 34 recites the limitation “two adjacent vessels”; however, claim 8, upon which claim 34 depends, recites “a vessel”. It is unclear if the “two adjacent vessels” are in addition to the “vessel” previously recited, thus resulting in three vessels, or if the “two adjacent vessels” include the “vessel” previously recited, thus resulting in two vessels.  For purposes of examination, the claim will be interpreted as the latter. 

Response to Arguments
Applicant’s arguments, see Pgs. 8-9, filed 4/7/2022, with respect to the rejection of LeMole in view of Blatter have been fully considered and are persuasive.  The rejection of claims 1-5, 8-15 & 17-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 8-9, 12-15, 18-20 & 32-33 are allowed. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 10-11, 17 & 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, neither alone nor in combination, teaches the combination the toggle member “having a second tissue contacting surface having a width that is not less than a width of the opening” (claim 1), “is received in the toggle delivery catheter when the toggle member is in a first orientation, the toggle member being biased toward the first orientation” (claim 8), and “a heater in said toggle delivery catheter…wherein said heater comprises a heater insert which is structurally separate from said toggle delivery catheter so that the insert may be removed therefrom” (claim 34). 
The closest prior art is regarded as: Makower (2004/0073238, previously cited) disclose a device for creating an arteriovenous (AV) fistula, comprising: a first member comprising a main body (63) having a lumen and a first tissue contacting surface defining an opening; a second member (51) comprising a piercing member disposed in said secondary lumen, and configured to be moved distally out of said secondary lumen, and to cut through tissue while being distally moved; and a third member (86) extending from a distal end of the piercing member (51) and being actuatable to move adjacent first and second blood vessels (2, 3) toward one another and to create an elongated communicating aperture in opposing sides of each of the first blood vessel (2) and the second blood vessel (3), the third member (86) having a second tissue contacting surface having a width that is not less than a width of the opening ([0092]; Figs. 16-17). Makower fails to disclose the first member comprising two lumens.  LeMole (5,893,369, previously cited) disclose a toggle member, but fail to disclose the toggle member biased in a first orientation that is received within the toggle delivery catheter/secondary lumen in combination with the above cited references.  Lau et al. (2006/0217706, previously cited) teach a heater (46 or 48) but fail to disclose it is structurally separate from a catheter since it is located on a jaw member ([0071] Fig. 7A-C). It would not have been obvious to one ordinary skill in the art to look to the forceps device of Lau et al. in combination with the LeMole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794